Detailed Action
This Final office action is responsive to the amendment filed on 06/01/2021. Claims 1-12 are pending in the case. Claims 1 and 9-12 are the independent claims. Claims 1-7 and 9-12 are the amended claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to Claim 1,
Claim 1 recites the limitation “such that the movement stops at the predetermined angle once the 3D manipulator has been dragged beyond the maximum distance.” is not clearly define into specification of Pub. (20200081604), of [0062]. Specifically cited limitation “such that the movement stops at the predetermined angle once the 3D manipulator has been dragged beyond the maximum distance.” is not supported by specification or by drawing. See [0062] specify that the maximum distance MD has been computed, it is associated to the predetermined angle. Thus, even if the user drags the 3D manipulator MAN beyond the maximum distance MD, the generation of the movement stops. The specification does not support that specifically the movement stops at the predetermined angle once the 3D manipulator has been dragged beyond the maximum distance. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. The amendment is not supported by the disclosure and therefore constitutes new matter. 
Claims 9-12 are rejected similarly.
Claims 2-8 are rejected for being dependent on a rejected base claim.

Response to Arguments
Drawings Objection:
In a view of Applicant’s no longer petitions for acceptance of color drawings. Consequently, Applicant is deleting paragraph [0039] of the Specification as originally filed which indicated the Application contained color drawings. Drawing objection have been withdrawn.

Specification Objection:
In view of Applicant’s amendments to title to recite "METHOD FOR GENERATING A MOVEMENT OF A THREE-DIMENSIONAL PART OF A THREE-DIMENSIONAL ASSEMBLY IN A THREE-DIMENSIONAL SCENE, COMPRISING AT LEAST A ROTATION AT MOST BY A PREDETERMINED ANGLE.", the objection of title have been withdrawn.
In view of Applicant’s amendments to all occurrences, i.e., paragraph [0096], to replace "Bluetooth" with "BLUETOOTH®." the objection to the specification have been withdrawn.

Claim Objection:
In view of Applicant’s amendments to claims 3-7 to remove the hyphens used to indicate steps, the objection to the claims 3-7 have been withdrawn.
In view of Applicant’s amendments to the independent claims 1, 11 and 12, the 112(b) rejection of claims 1, 11 and 12 have been withdrawn.

Claim Rejection:
Applicant’s prior art arguments have been fully considered and they are partially persuasive.
a.    Specifically, Applicant argues that the cited references do not teach the newly amended claim limitations.
b.    Examiner agrees. Accordingly, a new reference, (20060111182 A1) Keigo, has been added to the rejection, as further detailed below.
c.    The foregoing applies to all independent claims and their dependent claims.
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive.  Applicants argue that the claims are allowable over GoEngineer and TutorialField because GoEngineer does not disclose rotation by a predetermined angle, as required by claim 1 (page 5).  Examiner respectfully disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).  GoEngineer discloses a method for allows users to generate a rotation and a translation using triad, see user can drag a part using triad to translate on x-axis (considered as a predefined axis with a predetermined angle) with desired distance, and TutorialField discloses a method enabling a user to translation movement along a predefined axis correspond to a maximum distance.  It would have been obvious to a person of ordinary skill in the art to modify GoEngineer such a combination to provide to using a Draft Move tool allows a user to quickly and easily position components.  Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over https://www.youtube.com/watch?v=OHVyb3fmG9I; GoEngineer, Sep 15, 2015, in a view of https://www.youtube.com/watch?v=U5wyYUOk9hY; TutorialField, Oct 5, 2017 and in a view of Keigo Nakanishi (US Pub. No: US 20060111182 A1; hereinafter Keigo).

Regarding Claim 1 is an independent claim; GoEngineer teaches a computer-implemented method for generating a movement of a 3D part (PAR) of a 3D assembly (ASM) in a 3D scene, the movement of the 3D part comprising at least a rotation at the most by a predetermined angle, the method comprising the steps of:
a) displaying the 3D assembly of 3D parts in the 3D scene (GoEngineer @ 0:20. An “assembly” will be a modelled object constituted by a plurality of geometrically connected components, or “parts”); 
b) selecting the given 3D part of the 3D assembly of 3D parts (GoEngineer @ 0:24); 
c) displaying in the 3D scene a 3D manipulator comprising three axes (GoEngineer @ 0:35), said 3D manipulator being anchored to the given 3D part in an anchor point (GoEngineer @ 0:36, (“Displayed 3 (red, blue and green) axes with one blue dot as anchor point”); 
d) dragging the 3D manipulator along one axis of the three axes by a current distance from the anchor point  on said one axis (GoEngineer @ 0:38-0:42),
GoEngineer does not appear to expressly disclose;
the predetermined angle corresponding to a maximum distance (MD) from the anchor point; and
responsive to the dragging the 3D manipulator: computing a ratio of the current distance to the maximum distance, and generating the movement of the given 3D part proportionally to the ratio, such that the movement stops at the predetermined angle once the 3D manipulator has been dragged beyond the maximum distance.
However, TutorialField teaches:
the predetermined angle corresponding to a maximum distance (MD) from the anchor point (TutorialField: 1:53-2:00; see at 1:53 (object moved along the given X-axis consider as predetermined axis) and see at 2:00 (user preset maximum distance 10 mm, user set max distance as 10mm); and
e) responsive to the dragging the 3D manipulator: computing a ratio of the current distance to the maximum distance, and generating the movement of the given 3D part proportionally to the ratio (TutorialField:2:28; see at 2:29 user dragging max distance 20 mm (CD), see into 2:32 object moved by 10 mm but not 20mm as calculated ratio of CD/MD, here user set max distance 20mm), 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to displaying triad tool to manipulate 3D of 3D assembly as taught in GoEngineer with further a method for producing 3D part movement by calculate moving distance as taught by TutorialField. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide to using a Draft Move tool allows a user to quickly and easily position components (e.g. see TutorialField video description).

GoEngineer and TutorialFielddoes not appear to expressly disclose;
such that the movement stops at the predetermined angle once the 3D manipulator has been dragged beyond the maximum distance.
However, Keigo
such that the movement stops at the predetermined angle once the 3D manipulator has been dragged beyond the maximum distance (Keigo: [0027]; when an input from a player has a value greater than the first reference distance and the second reference distance, such inputs are all converted into a maximum ratio (100%). Therefore, the maximum ratio is set as a maximum parameter, further see into [0072]; the game apparatus 1 converts the input level I≦28% into the movement distance M=0 in the first mode “mode1” and converts the input level I≦33% into the movement distance M=0 in the second mode “mode2”, thereby setting a section in which the player character does not move even when the touch-operation is performed. As is apparent from the following description, when the movement distance M=0 and the input distance D>4 dots, an input direction is set and the player is allowed to input only a direction using the touch panel 13. Therefore, for example, in a case where a movement distance of the player object appearing in a virtual three-dimensional space can be determined based on the input distance, and a direction of the player object is changed based on the input direction, when the input level I≦28% (first mode) and when the input level I≦33% (second mode), the player object can be turned, involving no movement distance, (“So precisely teaching that the drag input is modified based on max distance and hereby setting a section in which the player character does not move even when the touch-operation is performed”)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to displaying triad tool to manipulate 3D of 3D assembly as taught in GoEngineer and TutorialField with further a method that allow coordinate information outputted by a pointing device are provided, and a distance between the reference coordinates and the designated coordinates is calculated as taught by Keigo. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a method for controlling the touch panel in which an input magnitude and an input direction are determined based on coordinates designated by a pointing device.


claim 6, is a dependent on claim 1, GoEngineer, TutorialField and Keigo discloses the computer-implemented method:
GoEngineer does not appear to expressly disclose;
detecting a user interaction on the 3D manipulator; in response to the detection of the user interaction, displaying at least one value of the parameter of the movement; and detecting an updating of the at least one value of the parameter by a user, thereby setting the parameter of the movement.
However, TutorialField teaches:
detecting a user interaction on the 3D manipulator (TutorialField: see to 1:42); in response to the detection of the user interaction, displaying at least one value of the parameter of the movement (TutorialField: see to 1:54); detecting an updating of the at least one value of the parameter by a user, thereby setting the parameter of the movement ((TutorialField: see to 2:00).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to displaying triad tool to manipulate 3D of 3D assembly as taught in GoEngineer with further a method for producing 3D part movement by calculate moving distance as taught by TutorialField. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide to using a Draft Move tool allows a user to quickly and easily position components (e.g. see TutorialField video description).

Regarding claim 8, is a dependent on claim 1, GoEngineer, TutorialField and Keigo discloses the computer-implemented method:
GoEngineer and Keigo does not appear to expressly disclose;
a step of creating a video animation of the movement (TutorialField: see at 2:57-2:58; (“see it does create a video animation based on object movement”)).
However, TutorialField teaches:
a step of creating a video animation of the movement (TutorialField: see at 2:57-2:58; (“see it does create a video animation based on object movement”)).
GoEngineer with further a method for producing 3D part movement by calculate moving distance as taught by TutorialField. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide to using a Draft Move tool allows a user to quickly and easily position components (e.g. see TutorialField video description).

Claims 9-12 are similar in scope to claim 1, respectively, and are rejected similarly.


Claim 2 is rejected under 35 U.S.C. 103 as being GoEngineer, in a view of TutorialField, in a view of Keigo as applied above to claim 1, and in a further view of https://www.youtube.com/watch?v=ZxiN_M5zwO4; TFI, Jan 29, 2015.
Regarding claim 2, is a dependent on claim 1, GoEngineer, TutorialField and Keigo discloses the computer-implemented method:
GoEngineer, TutorialField and Keigo does not appear to expressly disclose
wherein the rotation is combined with a translation along said one axis and a rotation around said one axis, representing a screwing or an unscrewing according to a predetermined thread pitch.
However, TFI teaches:
wherein the rotation is combined with a translation along said one axis and a rotation around said one axis, representing a screwing or an unscrewing according to a predetermined thread pitch (TFI: See 6:37 (user defined thread pitch), further see 9:23 to 10:10 user place constraint for thread match, further see 10:18 to 10:25 rotation is combined with translation up or down along the same axis).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to displaying triad tool to manipulate 3D of 3D assembly as taught in GoEngineer and TutorialField with further a method for producing 3D part rotation is combined with a translation along the axis as taught by TFI. Thus, one of ordinary skill in the art would be motivated to TFI video description).


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being GoEngineer, in a view of TutorialField, in a view of Keigo ,as applied above to claim 1, and in a further view of William Aamir Stone (US Pub. No: US 20140104266 A1; hereinafter Stone).
Regarding claim 3, is a dependent on claim 1, GoEngineer, TutorialField and Keigo discloses the computer-implemented method:
GoEngineer, TutorialField and Keigo does not appear to expressly disclose
wherein: selecting the given 3D part comprises identifying a bounding box enclosing the given 3D part; and displaying in the 3D scene the 3D manipulator comprises positioning the anchor point in a center of the bounding box.
However, Stone teaches:
wherein: selecting the given 3D part comprises identifying a bounding box enclosing the given 3D part (Stone: Fig:3A and [0042]; Surrounding the 3D object 310 is a bounding box 320); and displaying in the 3D scene the 3D manipulator comprises positioning the anchor point in a center of the bounding box (Stone: Fig:3A and [0042]; an anchor point 330 is shown, where the anchor point 330 presents the X, Y, and Z axes relative to the 3D object 310).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to displaying triad tool to manipulate 3D of 3D assembly as taught in GoEngineer and TutorialField with further a method that allow a user to intuitively and efficiently manipulate one or more three-dimensional (3D) objects in a 3D space as taught by Stone. Thus, one of ordinary skill in the art would be motivated to make such a combination that allow a user to manipulate a 3D object directly and intuitively using a graphical media editing/creation tool (Stone: [0015]).

Regarding claim 4, is a dependent on claim 3, GoEngineer, TutorialField, Keigo and Stone discloses the computer-implemented method:
GoEngineer, TutorialField and Keigo does not appear to expressly disclose
wherein: selecting the given 3D part further comprises identifying three secant edges of the bounding box, and displaying in the 3D scene the 3D manipulator further comprises aligning the axes of the 3D manipulator with the three secant edges of the bounding box.
However, Stone teaches:
wherein: selecting the given 3D part further comprises identifying three secant edges of the bounding box (Stone: Fig:3A and [0019]; bounding box in accordance with various embodiments of the present disclosure has six faces representative of the following areas of the bounding box: “top;” “bottom;” “front;” “back;” “left” side; and “right” side and further into [0021]; the top and bottom faces may be considered to define XZ planes, the front and back faces may be considered to define XY planes, and the left and right side faces may be considered to define YZ planes), and displaying in the 3D scene the 3D manipulator further comprises aligning the axes of the 3D manipulator with the three secant edges of the bounding box (Stone: Fig:5C and [0049]; selected face 325 is the front face of the bounding box 320. Additionally, rotation is about the Z axis about the anchor point 330, further see into [0018]; presenting a bounding box around one or more 3D objects, setting an anchor point, defining a drag, and then performing a transformation, further [0033]; an anchor point is set along a particular edge of a bounding box defined about a 3D object, and rotation is the desired transformation, rotation will occur around that particular edge of the bounding box, (“anchor point with including 3 axes set along bounding box edge”)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to displaying triad tool to manipulate 3D of 3D assembly as taught in GoEngineer, TutorialField and Keigo with further a method that allow a user to intuitively and efficiently manipulate one or more three-dimensional (3D) objects in a 3D space as taught by Stone. Thus, one of ordinary skill in the art would be motivated to make such a combination that allow a user to manipulate a 3D object directly and intuitively using a graphical media editing/creation tool (Stone: [0015]).


Claim 7 is rejected under 35 U.S.C. 103 as being GoEngineer, in a view of TutorialField, in a vew of Keigo, as applied above to claim 1, and in a further view of Santiquet; Laurent (US Pub. No: US 20130332119 A1; hereinafter Santiquet).
Regarding claim 7, is a dependent on claim 1, GoEngineer, TutorialField and Keigo discloses the computer-implemented method:
GoEngineer and Keigo does not appear to expressly disclose;
detecting a first user interaction on the 3D manipulator;
However, TutorialField teaches:
detecting a first user interaction on the 3D manipulator (TutorialField: see to 2:19);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to displaying triad tool to manipulate 3D of 3D assembly as taught in GoEngineer with further a method for producing 3D part movement by calculate moving distance as taught by TutorialField. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide to using a Draft Move tool allows a user to quickly and easily position components (e.g. see TutorialField video description).

GoEngineer, TutorialField and Keigo does not appear to expressly disclose;
in response to the detection of the second first user interaction, displaying a set of icons representing respective corresponding movements of the plurality of movements; and detecting a second user interaction on one icon among the displayed set of icons, thereby selecting the corresponding movement the one icon represents.
However, Santiquet teaches:
in response to the detection of the second first user interaction, displaying a set of icons representing respective corresponding movements of the plurality of movements (Santiquet: Fig:3 and [0072]; FIG. 3, wherein the user can select one of the six possible manipulation along one of the six degrees of freedom (the three translations and the three rotations). Thus a manipulator panel MP is displayed, (“based on step 2 user can drag and drop or a dynamic manipulator on the part of the assembly a manipulator panel is displayed as in Fig:3)); and detecting a second user interaction on one icon among the displayed set of icons, thereby selecting the corresponding movement the one icon represents (Santiquet: Fig:5 and [0078]; FIG. 5, wherein the gauge GAU indicates the numerical value of said torque around a selected axis in N.m applied to the part of the assembly. The assembly moves accordingly).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to displaying triad tool to manipulate 3D of 3D assembly as taught in GoEngineer and TutorialField with further a method for computer-aided design products for dynamically manipulating an assembly of objects in a three-dimensional scene as taught by Santiquet. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a system for dynamically manipulating an assembly of objects in a three-dimensional scene of a system of computer-aided design, taking into account dynamically to increases the realism of simulation and observe natural effects, avoiding impossible configuration: kinematic can find positions of an assembly that are mathematically possible but not physically reachable (Santiquet [0023]).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The combination of references, either alone or in combination, fails to teach that as recited in claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20200098154A1: Systems and methods for an improved bounding box tool, to define an orientation for the object.
US20140104266A1: 3d transformation of objects using 2d controls projected in 3d space and contextual face selections of a three dimensional bounding box.
US20180089362A1: method of generating and displaying an exploded view of a three-dimensional model of an assembly.
US8452435B1: In response to user selection of automatic generation of an exploded view of a data element at a level in a hierarchical representation of an assembly, an exploded view of at least part of the assembly at the selected level can be generated automatically and the exploded view presented to the user.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683.  The examiner can normally be reached on Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PRITISHA N PARBADIA/Examiner, Art Unit 2145                                                                                                                                                                                                        

/YONGJIA PAN/Primary Examiner, Art Unit 2145